DETAILED ACTION
This office action is responsive to amendment filed on January 7, 2021 in this application Bregman et al., U.S. Patent Application No. 16/508.097 (Filed July 10, 2019) claiming priority to U.S. Provisional Application No. 62/850,965 (Filed May 21, 2019) (“Bregman”).  Claims 1 – 20 were pending.  Claims 1, 3, 4, 7, 10, 11 – 13, and 15 – 18 are amended.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pgs. 8 - 9 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach the amended claim limitations, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.
While no argument has been presented as to why the prior art fails to teach the limitations of the claim, Examiner notes that Avisror teaches grouping test results by development tracks, such as by build version, and Ranganathan teaches clustering and grouping test cases for particular software versions according to previous test case results. Avisror at ¶¶ 0093 & 0094; Ranganathan at ¶¶ 0011 ¶¶ 0040 – 0042 & 0087.  Examiner additionally directs applicant’s attention to the claim objections and rejections made infra with regard to interpretation of the claims.
Therefore the current prior art teaches the amended claim limitations. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/7/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Claim Objections
1.	Claim 1 is objected to for the following informality:  The claim recites “the modifications” at lines 13 – 14.  There is a lack of antecedent basis for the term “modifications.”  Appropriate correction is required.
2.	Claim 10 is objected to for the following informality:  The claim amendment indicates the term “TCP model” is to be deleted at line 7, but this appears to be a typo.  The amendment will be interpreted as only removing “TCP.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Bregman at claim 1 ln. 10.  No “grouped test cases” have been previously disclosed in the claim or in a claim from which it depends.
	Claims 2 - 12 are rejected as depending on claim 1.  Claims 13 – 20 are rejected for similar reasons.
2.	Claim 1 is rejected as being indefinite.  The claim recites the phrase “within each group.” Bregman at claim 1 ll. 10 - 11.  It is unclear to which group the phrase “within each group” refers, “grouping the test results” or “the grouped test cases.”
	For the purposes of applying the prior art the claim limitation “clustering the grouped test cases into test case clusters within each group based on the test results associated with the test cases” will be read in light of “test results is associated with both a respective test case” and “grouping the test results” to mean that the test cases are clustered based on the test result groups.
	Claims 2 - 12 are rejected as depending on claim 1.  Claims 13 – 20 are rejected for similar reasons.
3.	Claim 3 is rejected as being indefinite.  The claim recites the phrase “wherein grouping and clustering the test cases comprises.”  It is unclear to what “grouping” the phrase “grouping…the test cases” refers.  Bregman at claim 3 ll. 1 - 2.  
	Claims 4 – 5 are rejected as depending on claim 3.  Claim 1 is rejected for similar reasons.

Claim Rejections 35 U.S.C. §103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 and 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avisror et al., United States Patent Application Publication No. 2019/0294531 (Published September 26, 2019, filed July 31, 2018) (“Avisror”), in view of Ranganathan et al., United States Patent Application Publication No. 2019/0196950 (Published June 27, 2019, filed December 4, 2018) (“Ranganathan”).

Claims 1, 13, and 17
With respect to claims 1, 13, and 17 Avisror teaches the invention as claimed including a Test Case Prioritization (TCP) system, comprising:
at least one memory configured to store software files and test cases; and at least one processor configured to execute instructions stored in the at least one memory to cause the TCP system to perform operations comprising: executing the software files according to the test cases to generate test results in the at least one memory, wherein each of the test results is associated with both a respective test case and a respective software file; wherein each software file comprises a plurality of development tracks; grouping the test results by development tracks {A continuous integration and regression testing system receives updated software code files and prioritizes a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past.  Avisror at Abstract; id. at ¶ 0027, 0047, 0090, 0094.  The versions of the software code are grouped and tracked [development tracks] using a build tracking engine.  Id. at ¶¶ 0047, 0049, 0070.  The test results, such as test case failures, for the build track are grouped according to the build track tests which generated them.  Id. at ¶¶ 0093 & 0094.}
identifying the software files that have been modified to evaluate potential errors and regressions, wherein the modifications correspond to differences between the plurality of development tracks; and correlating the test case clusters with the modified software files to generate a model storing correlations between the test cases, the test case results, and modification to the software files.  {A continuous integration and regression testing system creates a test case priority plan (model) containing a group of test cases for regression testing a modified version of a software code based on whether previous versions of the software code files have failed those tests cases in the past.  Avisror at Abstract; id. at ¶ 0027, 0047, 0090, 0094.  The different versions of modified software code are grouped and tracked using a build tracking engine.  Id. at ¶¶ 0047, 0049, 0070.}
However, Avisror does not explicitly teach the limitation:
clustering the grouped test cases into test case clusters within each group based on the test results associated with the test cases; {Ranganathan does teach this limitation.  Ranganathan teaches that the method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught by Avisror may include clustering the test cases into the clusters by using machine-learning to select test case priority for updated versions of software code based on the test cases having a propensity to fail during previous tests of earlier versions of the software code.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0040 – 0042 & 0087 (regression testing test case clustering based on priority for tests that failed previous software versions); id. at ¶¶ 0078, 0092, 0093 (machine learning is used to perform the test case clustering).
Avisror and Ranganathan are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of regression testing, and both are trying to solve the problem of how to select test cases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught in Avisror, with using machine learning to cluster the test cases, as taught in Ranganathan.  Ranganathan teaches that machine learning can increase the efficiency of the clustering.  Id. at 0093.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to prioritize a group of test cases for regression testing based on whether previous versions of the software code files have failed those tests cases in the past, as taught in Avisror, with using machine learning to cluster the test cases, as taught in Ranganathan, for the purpose of selecting the most efficient test cases to identify the greatest proportion of software defects.}

Claim 2
With respect to claims 2, Avisror and Ranganathan teach the invention as claimed, including:
wherein the software files and the test cases are stored in a database that is stored in the at least one memory.  Page 3of6{The software code to be tested may be stored in a database, test assets may be stored in a database, and the test cases may be stored in a database.  Avisror at ¶¶ 0032 0033, 0044.}

Claim 3 and 15
With respect to claims 3 and 15, Avisror and Ranganathan teach the invention as claimed, including:
wherein grouping and clustering the test cases into test case clusters comprises: providing the grouped test results to a machine-learning (ML)-based component of the TCP system, wherein the ML-based component is configured to cluster failed test results in the grouped test results to generate the test case clusters.  {Clustering is performed by using machine-learning to select test case priority for updated versions of software code based on the test cases having a propensity to fail during previous tests of earlier versions of the software code.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0040 – 0042 & 0087 (regression testing test case clustering based on priority for tests that failed previous software versions); id. at ¶¶ 0078, 0092, 0093 0024 (machine learning is used to perform the test case clustering).}

Claim 4
Avisror and Ranganathan teach the invention as claimed, including:
wherein correlating the test case clusters with the modified software files comprises: grouping the modified software files by track, by build, or a combination thereof; and providing the grouped modified software files to the ML-based component of the TCP system, wherein the ML-based component is configured to correlate the test case clusters and the grouped modified software files to generate the model.  Page 3of6{Clustering is performed by using machine-learning to select test case priority for updated versions of software code by correlating the test cases having a propensity to fail during previous tests of earlier versions of the software code to the current updated versions of code.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0040 – 0042 & 0087 (regression testing test case clustering based on priority for tests that failed previous software versions); id. at ¶¶ 0078, 0092, 0093 0024 (machine learning is used to perform the test case clustering).  

Claims 7 and 19
With respect to claims 7 and 19, Avisror and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: providing, as input to the generated model, one or more of the software files; receiving, as output from the generated model, a minimum set of the test cases to be applied to verify the one or more software files.  Page 3of6{The test case priority plan (model) contains the minimum pared Avisror at ¶¶ 0090 & 0094.}

Claim 8
With respect to claim 8, Avisror and Ranganathan teach the invention as claimed, including:
wherein the minimum set of the test cases includes a respective test case from each test case cluster associated with each of the one or more software files.  Page 3of6{The test case priority plan (model) contains the minimum pared down set of test cases based on whether previous versions of the software code files have failed those tests cases in the past.  Avisror at ¶¶ 0090 & 0094.}

Claim 9
With respect to claim 9, Avisror and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: executing the one or more software files according to the minimum set of test cases to generate a minimum set of test results; and in response to the minimum set of test results comprising only successes, providing an indication of a successful preflight verification.  Page 3of6{The test cases are run and results obtained such as whether the version is of low enough risk to proceed to the next testing stage.  Avisror at Abstract; id. at ¶ 0075.}

Claim 10
With respect to claim 10, Avisror and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: in response to the minimum set of test results comprising one or more failures: providing the one or more failed test results as input to the generated model; and receiving, as output from the generated model, a second set of the test cases to be applied to verify the one or more software files based on the one or more failed test results.  Page 3of6{The test case that fail are saved and used in subsequent tests.  Avisror at ¶¶ 0074 & 0077.}

Claims 11 and 16
With respect to claims 11 and 16, Avisror and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: providing one or more failed test results as input to the generated model; receiving, as output from the generated model, one or more of the software files that are correlated with the one or more failed test results when the 37SERV:0142 generated model correlates the one or more failed test results with the one or more software files; and receiving, as the output from the generated model, an indication that the one or more failed test results are flappers when the generated model does not correlate the one or more failed test results with the one or more software files.  Page 3of6{Failures may stem from incorrect test cases.  Ranganathan at Abstract; id. at ¶ 0038.}

Claims 12 and 18
With respect to claims 12 and 18, Avisror and Ranganathan teach the invention as claimed, including:
wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the TCP system to perform operations comprising: providing one of the software files as input to the generated model; receiving, as output from the generated model, a value indicating a likelihood that modifying the software file will result in a regression based on a number of the test cases that are correlated with the modified software file in the generated model.  {Likelihood of failure based on previously failed test results are determined.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0040 – 0042 & 0087 (regression testing test case clustering based on priority for tests that failed previous software versions); id. at ¶¶ 0078, 0092, 0093 0024 (machine learning is used to perform the test case clustering).}

Claim 14
With respect to claim 14, Avisror and Ranganathan teach the invention as claimed, including:
retrieving a previous version of the software files from a memory of a database; and wherein identifying the software files that have been modified since the previous preflight verification is based on a comparison between the software files and the previous version of the software files.  {Version control system may “store multiple versions of files” to identify test scripts to use for an updated version.  Ranganathan at ¶¶ 0011; id. at ¶¶ 0049.}

Claim 20
With respect to claim 20, Avisror and Ranganathan teach the invention as claimed, including:
wherein a number of test cases of the minimum set of the test cases is based on a confidence level input provided by a user.  {Confidence score, which can be data provided by a user, for the test cases may be used to select the minimum set of test cases.  Avisror at ¶¶ 0031 & 0035 (selected by user); id. at ¶¶ 0091, 0090, & 0094.}








Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Avisror, in view of Ranganathan and De Gaetano et al., United States Patent Application Publication No. 2019/0243979 (Published August 8, 2019, filed February 5, 2018) (“De Gaetano”).

Claim 5
Avisror and Ranganathan teach the invention as claimed, however, Avisror and Ranganathan do not explicitly teach the limitation:
wherein the ML-based component is an artificial neural network (ANN).   {De Gaetano does teach this limitation.  De Gaetano teaches that the method to use machine learning in regression testing and continuous integration systems, as taught by Avisror and Ranganathan may include where the machine learning methods include neural networks and Boltzmann machines.  De Gaetano at ¶¶ 0002 & 0072.
Avisror, Ranganathan, and De Gaetano are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of regression and continuous integration systems testing, and both are trying to solve the problem of how to select test cases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror and Ranganathan, may include where the machine learning methods include neural networks and Boltzmann machines, as taught in De Gaetano.  Ranganathan teaches that machine learning can increase the efficiency of the test cases selected.  Id. at 0093.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to use machine learning in regression testing and continuous integration systems, as taught in Avisror and Ranganathan, may include where the machine learning methods include neural networks and Boltzmann machines, as taught in De Gaetano, for the purpose of selecting the most efficient test cases to identify the greatest proportion of software defects.}

Claim 6
With respect to claim 6, Avisror and Ranganathan teach the invention as claimed, however, Avisror and Ranganathan do not explicitly teach the limitation:
wherein the ANN comprises a restricted Boltzmann machine. {The machine learning methods include neural networks and Boltzmann machines.  De Gaetano at ¶¶ 0002 & 0072.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										May 2, 2021
Examiner, Art Unit 2199

/JACOB D DASCOMB/Primary Examiner, Art Unit 2199